J-S56029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JACKIE LEE THOMPSON

                            Appellant                  No. 1974 MDA 2014


                  Appeal from the PCRA Order October 9, 2014
                 In the Court of Common Pleas of Tioga County
                  Criminal Division at No(s): CP-59-CR-7-1970


BEFORE: SHOGAN, J., JENKINS, J., and PLATT, J.*

JUDGMENT ORDER BY JENKINS, J.:                         FILED MARCH 09, 2016

        Pursuant to our Supreme Court’s recent orders in Commonwealth v.

Jones, 947 MAL 2015 (Pa., 2/12/16), and related cases, and this Court’s

recent decision in Commonwealth v. Secreti, 578 WDA 2015 (Pa.Super.,

2/9/16), the PCRA court’s order is reversed, Appellant Jackie Thompson’s

judgment of sentence is VACATED, and this case is remanded for further

proceedings.

        We explain our decision briefly.       On January 25, 2016, the United

States Supreme Court held in Montgomery v. Louisiana, ___ U.S. ___,

2016 WL 280758 *12 (filed January 25, 2016, as revised on January 27,

2016), that its decision in Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S56029-15


(2012), applies retroactively. Miller held that it is unconstitutional for state

courts to impose an automatic life sentence without possibility of parole

upon a homicide defendant for a murder committed while the defendant was

a juvenile.

      Shortly after Montgomery’s issuance, this Court entered a published

opinion in Secreti. There, Secreti was sentenced to automatic life

imprisonment without possibility of parole for committing first degree

murder as a juvenile. On June 25, 2012, the United States Supreme Court

issued its decision in Miller.   On August 15, 2012, Secreti filed a timely

PCRA petition seeking relief under Miller. On February 9, 2016, following

Montgomery, this Court held that (1) Miller applied retroactively to

Secreti’s sentence under the PCRA’s retroactivity provision, 42 Pa.C.S. §

9545(b)(1)(iii); (2) Secreti’s sentence was unconstitutional under Miller,

and (3) Secreti was entitled to a new sentencing hearing.        Moreover, on

February 11 and 12, 2016, our Supreme Court granted relief to multiple

PCRA petitioners under Miller and Montgomery and remanded their cases

for further proceedings. See, e.g., Jones, supra.

      Secreti squarely applies to this case.        In 1970, Thompson was

convicted of first degree murder for a murder that he committed as a 15

year old juvenile. He was sentenced to life imprisonment without possibility

of parole. On July 20, 2012, he filed a timely PCRA petition seeking relief

under Miller. As in Secreti, (1) Miller applies retroactively to Thompson’s


                                     -2-
J-S56029-15


sentence under 42 Pa.C.S. § 9545(b)(1)(iii); (2) Thompson’s sentence is

unconstitutional under Miller, and (3) he is entitled to a new sentencing

hearing.

     The PCRA court’s order denying relief to Thompson under Miller is

reversed; Thompson’s judgment of sentence is vacated; the case is

remanded to the court of common pleas for further proceedings consistent

with Miller and Montgomery; jurisdiction is relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/9/2016




                                   -3-